Citation Nr: 0407436	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  99-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private dental treatment.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had over 20 years of active military service, 
which ended in November 1975.  This is an appeal from a 
December 1998 decision by the Department of Veterans Affairs 
(VA) Medical Center in Gainesville, Florida, which denied 
entitlement to reimbursement of the expenses incurred in 
connection with dental treatment of the veteran.  The VA 
regional office (RO) in St. Petersburg has jurisdiction over 
the veteran's claims file.

In September 2000, the Board remanded this case, including 
the issues of entitlement to service connection for residuals 
of injury to mouth and/or teeth (i.e., dental trauma), to 
include for the purpose of receiving VA outpatient treatment.  
These issues had been denied by the RO in a February 1999 
rating decision.  As noted in the Board's remand, the 
veteran's claims file appeared incomplete, and the Board was 
unable, at that time, to determine whether an appeal had been 
perfected as to these issues.  Upon further inspection of the 
documents in the claims file, it is clear no appeal was 
perfected as to these particular claims.  After the veteran's 
notice of disagreement (NOD) was received in March 1999, the 
RO issued a statement of the case (SOC) in March 2000.  The 
veteran was informed at that time of the steps necessary to 
perfect an appeal.  There is no copy of a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) received in response to 
that SOC, nor is there any correspondence from the veteran 
that could be construed as a timely appeal.  Therefore, the 
Board only has jurisdiction over the reimbursement issue 
listed on the first page of this decision.


REMAND

After the denial of the veteran's claim for reimbursement of 
the cost of private dental treatment, he filed a NOD.  An 
original copy of that document is not in the file, but the 
document was dated in February 1999, and the SOC indicated 
the NOD was received in February 1999.  An original copy of 
the veteran's VA Form 9 is also not in the file, but the 
document was dated in March 1999, and letters from the RO, as 
well as a supplemental statement of the case (SSOC) issued in 
April 1999, indicate that the appeal was perfected in April 
1999.  The copy of the VA Form 9 in the file reflects the 
veteran's request for a hearing before a traveling Member of 
the Board (now a Veterans Law Judge).  Although the veteran's 
hearing request was acknowledged in the April 1999 SSOC and 
the certification of his appeal to the Board in March 2000, 
there is no indication that the RO ever scheduled him for 
such a hearing.  Since the veteran has not been provided a 
hearing in accordance with his request, this case must be 
remanded for due process reasons.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  
The claim is REMANDED for the following:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify him 
of the scheduled hearing at his current 
address.  This hearing is to be scheduled in 
accordance with applicable law and 
regulations.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  This claim 
must be afforded expeditious treatment by the RO.  


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


